DETAILED ACTION
This non-final office action is in response to RCE filed on 07/05/2022/2022 in response to the office action mailed on 04/05/2022. Claims 1, 9, 17, 19 and 22 have been amended and claim 7 has been cancelled previously. Claims 1-6 and 8-22 are being examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 9, and 17 are objected because of the following informalities:
In line 32, 33 and 35 of claim 1, examiner suggests to replace “first cryptographic hashes” with - -first cryptographic hash  - -. 
In line 13 of claim 1, 9 and 17, examiner suggest to remove “at least one of: ”.
In line 30 and 32 of claim 9, examiner suggests to replace “first cryptographic hashes” with - -first cryptographic hash  - -. 
In line 30, 32 of claim 17, examiner suggests to replace “first cryptographic hashes” with - -first cryptographic hash  - -. 


Response to Arguments
Applicant amendment on claim 19, filed on 07/05/2022, with respect to claim objection has been considered. The amendment overcame the objection. Therefore the objection to claims 19 has been withdrawn.
Applicant amendments on claim 1, 9 and 17, filed on 07/05/2022, with respect to claim objections have been considered. The amendments did not overcome the objections. Therefore the objections to claims 1, 9 and 17 have been sustained.
Applicant amendments on claim 1, 9 and 17, filed on 07/05/2022, with respect to rejections under 35 U.S.C 112 (indefinite) have been considered. The amendments overcame the rejections. Therefore the rejection under 35 U.S.C 112 (indefinite) to claims 1-6 and 8-22 have been withdrawn.
Applicant’s amendments on claims 1, 9, 17 and 22, filed on 07/05/2022, with respect to rejection under 35 U.S.C 103 have been fully considered.
Regarding arguments on claim 1, claim 1 is amended with new limitations, wherein the one or more required characteristics include a required location area; wherein to identify the subset of all of the nodes comprises, for each node on the blockchain: identifying the corresponding one or more characteristics for the individual node of the blockchain; determining whether the corresponding one or more characteristics of the individual node which include the location meet the one or more required characteristics that include the required location area; and in response to determining that one or more characteristics of the individual node meet the one or more required characteristics, adding the individual node to the subset. Claim 9 and 17 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 9 and 17, along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 22, claim 1 recites ” receiving from the second node a transaction, wherein an amount of tokens in the transaction varies based on the type of test script, wherein the second node transmits the -7-Application No.: 16/747796Filing Date:January 21, 2020transaction to individual nodes of the subset of all of the nodes of the blockchain in response to a successful verification of the one or more first test script results”.  The specification does not specifically disclose “an amount of tokens in the transaction varies based on the type of test script”. The specification discloses the second node sending a transaction with a payment to the nodes that executed the test scripts and the transaction can vary based on the type of test scripts or test results (Para. 0067). The specification also discloses the transaction can include transferring tokens (Para. 0068) and mining payout in tokens (Para. 0078-0088). Therefore claim 22 is rejected with lack of written description. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-6, 9, 10, 12-14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US9934138, hereinafter Kumar) in view of Reddy et al. (US20190303623, hereinafter Reddy), and further in view of Ikeda et al. (US20060294434, hereinafter Ikeda) and Sharif-Ahmadi et al. (US20130024901, hereinafter SA). 
Regarding claim 1, 9 and 17, Kumar teaches an access control method comprising: by at least one processor of a first node (Kumar: Peer node (210); Fig. 2) receiving, from a second node, a first test script of a plurality of test scripts and a request to execute the first test script on a subset of all of the nodes that store a blockchain and that meet one or more required characteristics (Kumar: a peer node (210) receiving a request to test a test package from another node (220) where the test package contains multiple test cases; all peer nodes stores a blockchain and are selected based on the system requirements specified in the package (CPU, clock speed etc); Fig. 2; Fig. 3B; Col. 3 line 64 to co. 4, line 03; Col. 3, line 56-58; Col. 3, line 40-42; Col. 4, line 6-11; Col. 4, line 39-4; Col. 4, line 43-44); identifying one or more characteristics corresponding to the nodes already assigned to the blockchain (Kumar: Nodes on the blockchain are selected based on the requirements (CPU, clock speed); Col. 2, line 63-65); wherein the nodes of the blockchain are on a secured network using a secured network protocol (Kumar: a secure infrastructure using a distributed peer proxy protocol; Col. 1, line 27-29; Col. 2, line 44-51), wherein the nodes of the blockchain are configured to perform one or more authorized modifications of data in the blockchain (Kumar: the blockchain maybe updated with test package and results; Col. 4, line 35-36 and line 4-5), the blockchain including at least one cryptographic hash configured to protect the data against unauthorized modifications (Kumar: the new block contains a hash; Col. 5, line 12-14), assessing the one or more characteristics corresponding to the nodes of the blockchain to identify the subset of all of the nodes that meet the one or more required characteristics (Kumar: selected nodes on the blockchain for testing are selected based on the requirements specified in the package (contract), such as CPU size, memory size etc; Col. 2, line 63-65 and Col.3, line 40-42); wherein to identify the subset of all of the nodes comprises, for each node on the blockchain: identifying the corresponding one or more characteristics for the individual node of the blockchain;  in response to determining that one or more characteristics of the individual node meet the one or more required characteristics, adding the individual node to the subset (Kumar: selected nodes on the blockchain for testing are selected based on the requirements specified in the package (contract), such as CPU size, memory size etc; Col. 2, line 63-65 and Col.3, line 40-42); causing each individual node within the subset of all of the nodes to execute the first test script (Kumar: Col. 3, line 42-43; 56-58) to generate a first cryptographic hash of the blockchain based on one or more first test script results of the first test script by performing one or more authorized modifications of first data of the blockchain (Kumar: once one or more test cases are executed, the blockchain is updated with test results; Col. 4, line 4-5 and 39-42; Col.3, line 16-18); transmitting the results to the second node (Kumar: Fig. 2: test results are forwarded to second node (228)).
Yet, Kumar does not explicitly teach a second node associated with a software developer, the blockchain including the first cryptographic hash configured to protect the data against unauthorized modifications; identifying the first cryptographic hashes on the blockchain.
However, in the same field of endeavor, Reddy teaches a second node associated with a software developer (Reddy: the request maybe an explicit request entered by a developer; Para. 0143); the blockchain including the first cryptographic hash configured to protect the data against unauthorized modifications (Reddy: each trust record on the block contains test results and a cryptographic hash which is used to verify if the record is tampered or not; Para. 0111 and 0098, Fig. 8, #138); identifying the first cryptographic hashes on the blockchain (Reddy: comparing cryptographic hash of the trust records; Para. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Kumar to include a second node associated with a software developer, the blockchain including the first cryptographic hash configured to protect the data against unauthorized modifications; identifying the first cryptographic hashes on the blockchain as disclosed by Reddy. One of ordinary skill in the art would have been motivated to make this modification in order to manage and document software testing as suggested by Reddy (Reddy: Para. 0001).
Yet, combination of Kumar and Reddy does not teach determining that the first test script was executed properly on the subset of all of the nodes based on the identified first cryptographic hashes and transmitting the result to the second node in response to the determination that the test scripts were executed properly.
 However, in the same field of endeavor, Ikeda teaches determining that the first test script was executed properly on the subset of all of the nodes based on the identified first cryptographic hashes (Ikeda: comparing the calculated hash with received hash to determine if the test report is reliable; Para. 0097) and transmitting the result to the second node in response to the determination that the test scripts were executed properly (Ikeda: analyzing the test results and transmitting the result to another server based on the results; Para. 0041 and 0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include determining that the first test script was executed properly on the subset of all of the nodes based on the identified first cryptographic hashes and transmitting the result to the second node in response to the determination that the test scripts were executed properly as disclosed by Ikeda. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently confirm software qualities as suggested by Ikeda (Ikeda: Para. 0005). 
Yet, combination of Kumar, Reddy, and Ikeda does not teach wherein the one or more required characteristics include a required location area/device type/user characteristic; determining whether the corresponding one or more characteristics of the individual node which include the location/device type/user characteristic meet the one or more required characteristics that include the required location area.
However, in the same field of endeavor, SA teaches wherein the one or more required characteristics include a required location area/device type/user characteristic; determining whether the corresponding one or more characteristics of the individual node which include the location/device type/user characteristic meet the one or more required characteristics that include the required location area (SA: selecting target user devices based on location, device type and user characteristic; Para. 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the one or more required characteristics include a required location area/device type/user characteristic; determining whether the corresponding one or more characteristics of the individual node which include the location/device type/user characteristic meet the one or more required characteristics that include the required location area as disclosed by SA. One of ordinary skill in the art would have been motivated to make this modification in order to select devices based on certain characteristics as suggested by SA (SA: Para. 0025). 
Regarding claim 2, 10 and 20, combination of combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1. In addition, Reddy teaches the first node includes a referee node configured to manage activities of the nodes (Reddy: any device can run management application to manage the activities of the nodes; Para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include  the first node includes a referee node configured to manage activities of the nodes as disclosed by Reddy. One of ordinary skill in the art would have been motivated to make this modification in order to manage and document software testing as suggested by Reddy (Reddy: Para. 0001).
Regarding claim 4, 12 and 18, combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1. In addition, Kumar further teaches  wherein the one or more characteristics of the nodes include at least one of a hardware characteristic, a software characteristic, or a network characteristic of at least one of the user device or the first node (Kumar: Col. 3, line 40-41 and Col. 2, line 63-65). 
Regarding claim 5 and 13, combination of combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1. In addition, SA teaches wherein the one or more characteristics of the nodes include a user characteristic (SA: Para. 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the one or more characteristics of the nodes include a user characteristic as disclosed by SA. One of ordinary skill in the art would have been motivated to make this modification in order to select devices based on certain characteristics as suggested by SA (SA: Para. 0025).
Regarding claim 6 and 14, combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1. In addition, Kumar further teaches wherein the second node and the subset of all of the nodes comprise edge devices with the one or more characteristics (Kumar:  any node could be a personal computer, a cell phone, a tablet; Col. 6, line 13-17). 
Regarding claim 15, combination of Kumar, Reddy, Ikeda and SA teaches the storage medium of claim 9. In addition, Kumar further teaches wherein the subset of all of the nodes are configured to execute software executable instructions to perform one or more functions of the test scripts, wherein the software executable instructions include at least one of: a mobile application or an executable program (Kumar: Col. 2, line 32-36; Col. 6, line 13-17).  
Claim 3, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Reddy, Ikeda and SA, and further in view of Prakash et al. (US20190075448, hereinafter Prak).
Regarding claim 3, 11 and 21 combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1.
Yet, the combination does not teach wherein the first test script includes a Selenium script.
However, in the same field of endeavor, Prak teaches wherein the first test script includes a Selenium script (Prak: Para. 0027; 0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the first test script includes a Selenium script as disclosed by Prak. One of ordinary skill in the art would have been motivated to make this modification in order to manage/test mobile devices using automated Selenium scripts as suggested by Prak (Prak: Para. 0029). 
Claim 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Reddy, Ikeda and SA, and further in view of Busser et al. (US20150264080, hereinafter Busser). 
Regarding claim 8 and 16, combination of Kumar, Reddy, Ikeda and SA teaches the method of claim 1. In addition, Kumar further teaches by at least one processor of the first node causing the subset of all of the nodes to execute a second test script to generate one or more second test script results (Kumar: Col. 3, line 42-43 and line 56-58); generating a second cryptographic hash of the blockchain for the one or more second test script results by performing one or more authorized modifications of second data of the blockchain, the blockchain including the second cryptographic hash configured to protect the data against unauthorized modifications (Kumar: Col. 4, line 4-5 and 39-42; Col. 3, line 16-18); verify the one or more second test script results (Kumar: Col. 2, line 51-56 and Cold. 4, line 63-65); a second one or more other nodes in the secured network executing the second test script and the second one or more other nodes sharing at least some of the one or more characteristics with the first node (Kumar: Col. 3, line 40-42 and Col. 2, line 63-65). 
In addition, Ikeda further teaches causing the second node to verify results based on second cryptographic hash generated by the first node and a third cryptographic hash (Ikeda: Para. 0097).
Yet, the combination does not explicitly teach transmitting the second cryptographic hash to the second node and the third cryptographic hash received from a second one or more other nodes.
However, in the same field of endeavor, Busser teaches transmitting the second cryptographic hash to the second node (Busser: Para. 0015 and 0068) and the third cryptographic hash received from a second one or more other nodes (Busser: Para. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include transmitting the second cryptographic hash to the second node and the third cryptographic hash received from a second one or more other nodes as disclosed by Busser. One of ordinary skill in the art would have been motivated to make this modification in order to manage functions of devices as suggested by Busser (Busser: Para. 0002-0004).
Regarding claim 19, combination of Kumar, Reddy, Ikeda and SA teaches the storage medium of claim 17, In addition, Kumar further teaches receiving, from a third node, a request to execute a second test script, wherein a fourth node is selected for execution of the second test script based on the received one or more characteristics of the fourth node (Kumar: transmitting a request to a network node to test a test package and receiving a request at a network node; Fig. 3A and Fig. 3B; Col. 3, line 40-42 and Col. 2, line 63-65); the second cryptographic hash generated in response to execution of the second test script (Kumar: Col. 4, line 4-5 and 39-42; Col. 3, line 16-18); a second none or more other nodes in the secured network executing the second test script and the second one or more other nodes sharing at least some of the one or more characteristics with the fourth node (Kumar: Col. 3, line 40-42 and Col. 2, line 63-65); verifying the one or more second test script results (Kumar: Col. 2, line 51-56 and Col. 4, line 63-65); transmitting the verification to the third node (Kumar: test results are forwarded, Fig. 2, #228).
In addition, Ikeda further teaches verifying the one or more second test script results based on the second cryptographic hash and the third cryptographic hash (Ikeda: Para. 0097).
Yet, the combination does not teach receiving a second cryptographic hash from the fourth node and receiving a third cryptographic hash from the second one or more other nodes. 
However, in the same field of endeavor, Busser teaches receiving a second cryptographic hash from the fourth node and receiving a third cryptographic hash from the second one or more other nodes (Busser: Para. 0015 and Para. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include receiving a second cryptographic hash from the fourth node and receiving a third cryptographic hash from the second one or more other nodes as disclosed by Busser. One of ordinary skill in the art would have been motivated to make this modification in order to manage functions of devices as suggested by Busser (Busser: Para. 0002-0004).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Reddy, Ikeda and SA, and further in view of VanHoozer et al. (US20150348081, hereinafter Van). 
Regarding claim 22, combination of Kumar, Reddy, Ikeda and SA teaches the storage medium of claim 17. In addition, Kumar further teaches receiving from the second node a transaction; wherein the second node transmits the-7-Application No.: 16/747796 Filing Date:January 21, 2020transaction to individual nodes of the subset of all of the nodes of the blockchain in response to a successful verification of the one or more first test script results (Kumar: Col. 4, line 63-67) (examiner node: claim 17 is for first node, therefore whatever the actions the second node performs is out of scope). 
Yet, the combination does not teach wherein an amount of tokens in the transaction varies based on the type of test script.
However, in the same field of endeavor, Van teaches wherein an amount of tokens in the transaction varies based on the type of test script (Van: claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein an amount of tokens in the transaction varies based on the type of test script as disclosed by Van. One of ordinary skill in the art would have been motivated to make this modification in order to provide incentive as suggested by Van (Van: Para. 0024). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raleigh US20100188993: testing a group of devices, testing response is hashed
Rowe US6915344: comparing hashed actual results with hashed correct results for verification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /TAGHI T ARANI/             Supervisory Patent Examiner, Art Unit 2438